NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                   2007-3202



                            MERRIDEE A. LLANTADA,

                                                         Petitioner,

                                        v.


                    OFFICE OF PERSONNEL MANAGEMENT,

                                                         Respondent.


        Norman Jackman, Jackman & Roth LLP, of Cambridge, Massachusetts, argued
for petitioner.

       Michael N. O’Connell, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With him on the brief were Jeanne E. Davidson, Director, and Todd M.
Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-3202


                            MERRIDEE A. LLANTADA,

                                                     Petitioner,

                                          v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DA0831060142-l-3

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, GAJARSA and DYK, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED: _February 8, 2008____              / s / Jan Horbaly
                                          Jan Horbaly, Clerk